Per Curiam.
This is an application by Richard Myers for leave to appeal from the denial of a writ of habeas corpus.
Myers’ principal contention is that he is held illegally because his conviction resulted from perjured testimony at his trial. His second contention is that two policemen unlawfully confiscated the sum of eight dollars and ninety-five cents ($8.95) of his money which was introduced as evidence against him at the trial.
Myers’ complaints cannot avail him. We have held repeatedly that an allegation of perjury without supporting facts showing that State officials knowingly participated in *634its use, is insufficient to justify the issuance of the writ. Whitley v. Warden, 214 Md. 647, 649; Romberg v. Warden, 209 Md. 631, 633.
The legality of a search and seizure and the validity of evidence obtained by it cannot be raised on habeas corpus. Smith v. Warden, 214 Md. 666, 667; Hall v. Warden, 214 Md. 660, 664.

Application denied.